DAUKSCH, J.,
dissenting.
I respectfully dissent.
To me, the evidence of a gift of the guns was sufficient. No one disputes that the father gave the guns to his son; it is in the nature of human affairs that fathers hand their guns down to their sons. It is not in the nature of things that a mother would deny or interfere with this gesture between a father and son. The trial judge, like all fathers, knows this. It is not necessary that a donee of a gift move the gift from its storage place. See Barber v. Barber, 128 Fla. 645, 175 So. 713, 715 (Fla.1937); In re Tardibone’s Estate, 196 Misc. 738, 94 N.Y.S.2d 724, 726-27 (Sur.Ct.1949). 38A C.J.S. Gifts § 77 (1994).